Title: Circular Letter to American Consuls and Commercial Agents, 1 August 1801
From: Madison, James
To: 


Sir,
Department of State, Washington, August 1st, 1801.
It is a considerable time since our Consuls originated the practice of providing with certificates foreign vessels purchased abroad by citizens of the United States; and it is even understood that some such vessels have been supplied with Consular Registers and Sea-letters. To secure the bona fide property of our citizens is an important duty of the Government, but to repress or regulate a course of proceedings, the tendency of which is to blend it in appearance with foreign property, by rendering the evidence of its legitimacy suspicious or uncertain, ought equally to demand its attention.
Accordingly, you will, in no case whatever, issue to any such vessel, either a Register or Sea-letter, or any document of a similar nature, except the one hereinafter prescribed.
If, as is mostly the case, the vessel for which you are requested to issue papers, be a prize vessel, you will require the exhibition of the condemnation and bill of sale, as well as proof that the purchaser is a citizen of the United States. If the ship, whether a prize vessel or not, is alleged to be purchased on account of an absent citizen, you will require the authorization of the agent making the purchase to be produced. In addition to these documents the purchaser should in every case make an affidavit, “that he is the bona fide proprietor of the vessel; that no other person has any part or interest in her, and that he does not hold her, or any part of her, in trust for any other person:” And if purchased for an absent citizen, the agent should make the same affidavit mutatis mutandis, adding to it the qualification, “to the best of his belief.” These requisites being completed, it may be concluded that the vessel is really American, unless their authenticity is diminished by other peculiar circumstances, which may come to your knowledge. They are conditions which in a genuine transaction are easily performed, and they are absolutely necessary to form the basis of your official act in granting the certificate hereafter mentioned. It is moreover unsafe for a vessel to put to sea without them in time of war.
If in any case the adroitness of individuals should impose upon you, notwithstanding the above precautions, there is one security left, which will probably defeat the fraud. The certificate must be limited to the vessel’s return to the United States, and her destination to some port therein must be specified in it. No certificate is to be granted to a vessel having once been in the United States, since the purchase, unless it be sufficiently made to appear that her Sea-letter, there obtained, has been lost by accident.
The form of the certificate may be as follows:

A. B. Consul of the United States of America:
To all to whom these Presents shall come, Greeting:
It appearing from the documents hereto annexed, (annexing the condemnation, if the case be such, bill of sale, authorization of the owner, if the case be such, copy of the proof of citizenship and the owners or agents affidavit and repeating their titles) that C. D. a citizen of the said States is the sole proprietor of the ship (naming and describing her) now lying in the port of  whereof E. F. another citizen of the said States is master, being bound to the port of  within the said States, I have granted permission, that the said ship may depart and proceed on her voyage to the port aforesaid. This permission to continue in force only during the said voyage.
Given under my Hand, and Consular Seal at, etc.
In many of the ports of Europe our vessels have been subjected to a ruinous and oppressive quarantine. It has generally been imposed without much attention to the state of health in the port of the vessel’s departure in the United States. Thus whilst the port of Charleston, (S. C.) may be unhealthy, a vessel arriving from Boston, where good health may prevail, is subjected to an indiscriminating quarantine. In the winter months, also, it is considered impossible, that a vessel can carry from this country any dangerously infectious disorder; the epidemics which have, within these eight years past, been so fatal in some of our sea-ports, breaking out about midsummer, and totally disappearing with the setting in of the frost in November.
We are encouraged to expect, that by sending with our vessels authentic certificates of health, granted by the most respectable municipal officers of our ports, under a vigilant precaution, and with a scrupulous regard to truth, we shall experience a relaxation of this burthensome imposition. Accordingly, the Secretary of the Treasury has given directions to the Collectors of the Customs to carry this plan into effect. Certificates of health will therefore be occasionally sent to the Consuls in Europe, who, after communicating them to the officer or board in the place of their residence, charged with the superintendance of health, will transmit copies, or, if needful, the original, to the American Minister, if any such is established in the country.
Enclosed are copies of the circular letter addressed to the Collectors of the Customs on this occasion by the Secretary of the Treasury, and of the form of a certificate of health. It is proper for me here to mention to you, that there are but thirteen ports, viz. Portsmouth, (N. H.) Newbury-port, Salem, Boston, New-Port, Providence, New-York, Philadelphia, Baltimore, Norfolk, Wilmington, (N. C.) Charleston, (S. C.) and Savannah, in which Naval officers are established by law, and that in all other ports the bill of health can only be certified by the Collector; a circumstance with which perhaps foreign agents, to whom the circular may be communicated, should be acquainted, in order to prevent any injury abroad to vessels sailing from these ports, on account of the unavoidable omission of a Naval officer’s signature.
Whilst we are led to expect a benefit from this arrangement, we think it will not be confined to ourselves. When real danger exists, other nations will be timely and candidly alarmed, and when there is none, they as well as we will be absolved from the disadvantages of a suspended intercourse.
As it becomes us as well as others to guard against contagion, I have to request you, and more especially those who reside in the West-Indies, and on the Mediterranean, to report to this department, as often as it may be necessary, the most speedy information of the prevalence of epidemics in the ports of your districts. As soon as they have subsided, you will give intimation of it.
In the consular instructions, you are requested to make semi-annual returns of the American trade at your ports. This is of great importance, as it keeps us exactly informed of the channels in which our commerce flows; and you will pay the most pointed attention to the regular transmission of them. To make you acquainted with the nature of the cargo, and the ports of departure or destination, has been considered as hazarding the benefit expected from the sale of the cargo, and therefore refused in some instances by the masters and supercargoes of our vessels. As no law requires them to give the information, you are not to demand it as a right, and you will supply the defect happening from a refusal, by some other means, when it is practicable.
After the receipt of this letter, you will consider yourselves no longer authorized to expend monies on account of the public, without the special direction of a Minister of the United States; except it be for the relief of seamen, in doing which you are to use economy and discernment, in distinguishing our own from foreign seamen, the profligate and idle, from the meritorious in distress, and in every case where you can, instead of paying their passages, you will find them births, where they may work for them.
We have reason to believe, that it too often happens that seamen engaged in the United States are discharged by masters of vessels in foreign countries, where they can procure new crews at lower wages. By these means, besides the inducement the seamen have to engage in foreign service, or even in privateering, they frequently fall a burden on the Consuls. This evil cannot be completely cured without a legislative remedy, but you will take pains to rectify it, whenever the usages of the place may admit of it, and give this department advice of its extent, so that, should the matter be laid before Congress, it may be properly explained, and its existence verified.
The Consuls in Great-Britain are as usual to settle their accounts for the relief of seamen, with David Lenox, Esq. the agent for seamen. All others established in Europe, north of the Pyrenees except those who reside in Italy, are to settle them with our Minister at Paris, and those south of the Pyrenees in Europe or in Italy, are to settle them with our Minister at Madrid. This mode of settling accounts is not to embrace charges already incurred, which are to be transmitted as heretofore to the Department of State.
We have to lament, that our Sea-letters have been forged and assumed by foreign vessels, in various instances. Whilst no law exists to oblige the masters of American vessels to present their papers to the Consuls, it is difficult to suggest the means of detecting and counteracting the abuse, in any great degree.
   The affixing of the Stamp is omitted for the present, and therefore no sea letter is enclosed.
 Enclosed you will receive a copy of the Sea-letter as now issued. The types will in future remain the same; the paper will be sometimes varied. Besides the means of comparison afforded by the signatures, seal and typography, we have caused a stamp to be impressed upon them.
Should the authorities of your port be willing to co-operate in detecting the counterfeits, you may perhaps be enabled to obtain a view of all the Sea-letters brought to it; and by marking those which plainly appear not to be genuine, you may either by your own authority, or that of the place, according to the limits of power permitted to the Consuls therein, procure their suppression.
It is evident, that the admission of the existence of forged papers should be delicately made, so as not to excite a magnified opinion of their extent. I have the honor to be, Sir, With much respect, Your most obedient Servant,
James Madison
 

   RC (owned by Jasper E. Crane, Wilmington, Del., 1966). A printed circular letter, signed by JM, with footnote in the hand of State Department clerk Stephen Pleasonton. Extracts printed in the National Intelligencer, 9 Sept. 1801. Enclosures not found, but see n. 1.


   Gallatin’s circular letter to collectors of customs was printed in the National Intelligencer, 3 Aug. 1801 (see Gallatin to JM, 22 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:453–54 and n. 1).

